DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

PALM BEACH POLO, INC. and PALM BEACH POLO HOLDINGS, INC.,
                        Appellants,

                                    v.

    FAR NIENTE STABLES, LLC, FAR NIENTE STABLES, II, LLC,
   FAR NIENTE STABLES III, LLC, FAR NIENTE STABLES IV, LLC,
     FAR NIENTE STABLES V, LLC, POLO FIELD ONE, LLC, and
          WELLINGTON EQUESTRIAN PARTNERS, LLC,
                           Appellees.

                              No. 4D17-2966

                              [June 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Joseph    G.    Marx,     Judge;   L.T.    Case    No.
502014CA000726XXXXMB.

  Larry A. Zink of Zink, Zink & Zink Co., L.P.A., Hillsboro Beach, for
appellants.

   Daniel S. Rosenbaum and Misti Z. Barnett of Rosenbaum PLLC, West
Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.